Citation Nr: 0619411	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for disability manifested 
by right arm/shoulder pain, to include cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from August 1972 
to August 1977 in the United States Army and from November 
1979 to February 2001 as a United States Public Health 
Service Commissioned Officer.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.  An RO 
informal conference in lieu of a personal hearing was held in 
June 2004.  The veteran also requested a Board hearing at the 
RO; however, this request was subsequently withdrawn in 
September 2005. 

The March 2003 rating decision also granted service 
connection for bilateral wrist tendonitis and assigned a 10 
percent evaluation.  The decision also denied service 
connection for epicondylitis of the right elbow.  The notice 
of disagreement indicated that the veteran also wished to 
appeal these issues.  However, the veteran's substantive 
appeal stated that she only wished to appeal the issue of 
right shoulder disability; thereby, withdrawing her appeal of 
these other issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for a disability 
initially claimed as right shoulder/arm pain.  The veteran's 
January 2001 service medical history indicated that she had 
right shoulder pain.  However, the March 2003 rating decision 
denied service connection for right shoulder pain as there 
was no diagnosis of a chronic disability.  However, the 
veteran subsequently filed a private medical opinion in June 
2004 indicating that the veteran had degenerative disc 
disease of the cervical spine, and that the right arm pain 
complained of by the veteran was most probably radiculopathy 
secondary to her neck disease.  

In July 2004, the veteran was afforded a VA fee-based 
examination.  Under medical history, the examination report 
noted that the veteran's disorder had existed for 15 years.  
Examination of the cervical spine showed evidence of 
radiating pain on movement to right arm with left movement.  
The examiner diagnosed the veteran with degenerative disc 
disease with intermittent radicular symptoms at C5-6.  The 
examiner opined that it was easy to understand that the 
veteran's cervical spine disability caused the initial minor 
complaint, and then becoming more related to her neck 
movement until now it was nearly continuous.  However, the 
examiner failed to offer an opinion as to whether this 
disability was related to the veteran's active service.  

In December 2004, the RO issued a separate rating decision 
denying service connection for cervical spine disability as 
not being related to service.  Although it does not appear 
that a notice of disagreement has been filed with regard to 
that determination, the Board nevertheless finds that the 
issues of right shoulder/arm disability and cervical spine 
disability are so intertwined that the issues must be decided 
together.  Therefore, in light of the October 2001 service 
medical history, the June 2004 private medical opinion, and 
the July 2004 VA fee-based examination suggesting a link 
between the veteran's right arm pain and cervical spine 
disability, the Board finds that another VA examination with 
opinion is required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).

The November 2005 representative's statement also appears to 
indicate that the veteran's right shoulder/arm disability 
and/or cervical spine disability are secondary to her 
service-connected lumbosacral strain with osteoporosis.  The 
Board finds that this matter needs further clarification from 
the veteran and her representative. 

Further, the Board also notes that during the pendency 
of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet.App 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is 
remanding this case for another VA examination, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The RO should contact the veteran and 
her representative and determine if she 
is also claiming that her right 
shoulder/arm disability and/or cervical 
spine disability is related to her 
service-connected lumbosacral strain with 
osteoporosis. 

3.  Thereafter, the veteran should be 
scheduled for a VA spine examination to 
determine the nature, extent and etiology 
of any currently manifested right 
shoulder/arm and cervical spine 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
right shoulder/arm disability and/or 
cervical spine disability are related to 
service.  In rendering this opinion, the 
examiner should comment on whether the 
complaints of arm/shoulder pain were in 
fact manifestations of cervical spine 
disability.  

Further, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right 
shoulder/arm disability and/or cervical 
spine disability are proximately due to, 
caused by, or have been aggravated by the 
veteran's service-connected lumbosacral 
strain with osteoporosis. 

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



